Case 19-13175-mdc        Doc 27   Filed 10/30/19 Entered 10/30/19 12:39:32            Desc Main
                                  Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                       :      CHAPTER 13
                                             :
COURTNEY M. BATES                            :      CASE NO. 19-13175-amc
               Debtor                        :

                                            ORDER

         Upon consideration of the Motion of M&T Bank, it is hereby

         ORDERED that M&T Bank shall be granted relief from the automatic stay pursuant to

Section 362 of the Bankruptcy Code to permit it to enforce its rights and remedies under state law

with respect to the 2011 Ford Escape described in the Motion.

                                     BY THE COURT:



Date: October 30, 2019               ____________________________
                                     Ashely M. Chan, B.J.

Distribution list:

 Courtney M. Bates                                William C. Miller, Esq.
 129 N. Llanwellyn Avenue                         Chapter 13 Trustee
 Glenolden, PA 19036                              P.O. Box 1229
 Debtor                                           Philadelphia, PA 19105

 Lawrence S. Rubin, Esq.                          Douglas J. Smillie
 337 West State Street                            Fitzpatrick Lentz & Bubba, P.C.
 Media, PA 19063                                  P. O. Box 219
 Attorney for Debtor                              Center Valley, PA 18034-0219
